Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 79-81,84-87,90,91 and 99-102 are pending in the application. Claims 79 and 84 have been amended, claims 1-78,82,83,88,89 and 92-98 have been cancelled and claims 99-102 have been newly added.   Thus, claims 79-81,84-87,90,91 and 99-102 have been examined to the extent they read on the subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Withdrawn Rejections
	Applicant's amendments and arguments filed June 16, 2022 are acknowledged and have been fully considered.  
. Claims 79-81,84-87,90 and 91 were rejected under 35 USC 103 as being obvious over Silberstein (WO2012/077119) in view of Sundaresan (US PG Publication 2010/0310494 A1) and Penney (US PG Publication 2012/0027868 A1). This rejection is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention.
New Rejection(s) 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 79-81,84-87,90,91 and 99-102 are rejected under 35 USC 103 as being obvious over Silberstein (WO2012/077119, previously cited) in view of Sundaresan (US PG Publication 2010/0310494 A1, previously cited) ,Penney (US PG Publication 2012/0027868 A1, previously cited) and ULLRICH OLIVER (DE102004027856A1, newly cited, see the attached machine translation). 

Applicant’s Invention

  Applicant claims a composition having an antimicrobial activity and comprising antimicrobial effective amounts of: saponin extract obtained from a saponin-containing plant source extracted by water, alcohol or a water/alcohol solution, the saponin-containing plant source being selected from the group consisting of Camellia oleifera, Camellia sinensis, Quillaja saponaria, Sapindus mukorossi, Sapindus saponaria, and Saponaria officinalis or any mixture thereof, and Styrax extract from the resin or bark of at least one plant species of the genus Styrax selected from the group consisting of Styrax paralleloneurus (Sumatra benzoin), Styrax tonkinensis (Siam Benzoin) and mixtures thereof, and being obtained by mixing the resin and/or bark with at least one hydrophobic solvent, , and the weight ratio between the saponin extract and the Styrax extract is between about 1:10 to about 10:1.








Determination of the scope and the content of the prior art
(MPEP 2141.01)

  Silberstein teaches a composition comprising at least one saponin material and an extract from at least one plant species of a genus selected from Lonicera, Populus, Salix, and Wasabia or a mixture thereof (claim 1 of Silberstein).  The saponin material is at least one naturally obtained saponin compound, at least one saponin-containing extract and a mixture thereof (claim 2 of Silberstein) wherein the saponin extract comprises between 0.2% and 95 wt.% saponins out of the total weight of the dry content of the extract (claim 4 of Silberstein).  The saponin material is obtainable from a plant selected from shikakai, soybeans, beans, peas (Pisum sativum), lucerne, tea, spinach, sugar beet, quinoa, liquorice, sunflower, horse chestnut, ginseng, oats, capsicum peppers, aubergine, tomato seed, alliums, asparagus, yam, fenugreek, yucca and ginseng, lucerne, mung beans, Bupleurum falcatum, Camellia oleifera, Camellia sinensis, Desmodium adscendens, Gypsophila, Panax quinqufolius, Panax  japonicas, Quillaja saponaria, Sapindus delavayi, Sapindus mukorossi, Sapindus marginatus, Sapindus saponaria, Sapindus trifoliatus, Saponaria officinalis, Styrax japonica, and Yuca schidigera or any mixture thereof (claim 11 of Silberstein).  The composition can be formulated as a preservative formulation, an antimicrobial formulation, a pharmaceutical composition, a disinfectant formulation and a cosmetic formulation (claim 38 of Silberstein) wherein the cosmetic product is selected from soap, a hair care product and a skin care product (claim 49 of Silberstein) .
Claim 79 is a product-by-process claim.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).


ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744,180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983) 







Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of     Silberstein is that Silberstein does not expressly teach that the Styrax extract contains at least one of cinnamic acid, cinnamic acid derivatives and/or benzoic acid derivatives (limitation of instant claims 79-81,83).  However, Sundaresan teaches a Styrax Benzoin Rejuvenating Cosmetic Preparation for immediate noticeable beneficial results on whole body, face and skin, embodying chemical constituents comprising, Benzoic acid, Cinnamic Acid, Benzoic Aldehyde, Vanillin Aldehyde, Benzyl Benzoate (abstract).  In addition, Penny teaches a topical cosmetic skin formulation including benzoin styrax in an amount between about 2.0 and 17.5 weight percent (claim 4 of Penney).

A second  difference between the invention of the instant application and that of     Silberstein is that  Silberstein does  not expressly teach a combination of a saponin extract and a Styrax extract from the resin or bark of at least one plant species of the genus Styrax selected from the group consisting of Styrax paralleloneurus (Sumatra benzoin), Styrax tonkinensis (Siam Benzoin) and mixtures thereof, and being obtained by mixing the resin and/or bark with at least one hydrophobic solvent.  However, ULLRICH OLIVER teaches plant extract of Styrax farersensis, Styrax benzoin and/or Styrax tonkinensis, prepared by extraction with a suitable extraction medium (claim1 of ULLRICH OLIVER) wherein solvents and/or mixtures of solvents selected from the group consisting of distilled or non-distilled water, low molecular weight alcohols, esters, ethers, polyols, chlorinated solvents, hydrocarbons, ketones and/or halogen-containing hydrocarbons are used as the extraction medium (claims 3 and 6 of  ULLRICH OLIVER, hydrophobic solvent of the instant claims).  ULLRICH OLIVER teaches a pharmaceutical composition that contains the plant extract or extracts in amounts between 0.001 % and 25% relative to the final preparation wherein the pharmaceutical composition contains at least one substance selected from the group consisting of saponins, flavone derivatives, tannins, sterols, proteins, carbohydrates, phenolic acids, xanthone derivatives, carotenoids and/or triterpenes (claims 8-10 of ULLRICH OLIVER).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of Silberstein, Sundaresan and Penney are directed to cosmetic formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Silberstein, Sundaresan and Penney to arrive a composition comprising saponin extract and a Styrax extract from the resin of at least one plant species of the genus Styrax at the time the instant invention was filed, with a reasonable expectation of success. Sundaresan teaches a Styrax Benzoin Rejuvenating Cosmetic Preparation for immediate noticeable beneficial results on whole body, face and skin, and Penny teaches that benzoin styrax is a natural preservative that helps soothe and stimulates healing ([0013].   One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a cosmetic composition that helps soothe and stimulates healing due to the use of a Styrax extract from the resin of at least one plant species of the genus Styrax.  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a cosmetic formulation.

    The teachings of Silberstein and ULLRICH OLIVER are directed to compositions comprising natural extracts of saponin and/or Styrax .  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of  Silberstein and  ULLRICH OLIVER to arrive a composition comprising a combination of a saponin extract and a Styrax extract from the resin or bark of at least one plant species of the genus Styrax selected from the group consisting of Styrax paralleloneurus (Sumatra benzoin), Styrax tonkinensis (Siam Benzoin) and mixtures thereof, and being obtained by mixing the resin and/or bark with at least one hydrophobic solvent at the time the instant invention was filed, with a reasonable expectation of success. Sundaresan teaches a Styrax Benzoin Rejuvenating Cosmetic Preparation for immediate noticeable beneficial results on whole body, face and skin and  ULLRICH OLIVER teaches Styrax compositions that can be prepared as creams, ointments, lotions and externally applicable liquids such that the extracts of the invention are supplied to the body in sufficient quantity([0016]).  Further ULLRICH OLIVER teaches pharmaceutical preparations based on the plant Styrax farersensis, Styraxbenzoin, and/or Styrax tonkinensis and/or Knema lurina  exhibit a surprisingly good neuroprotective, neurodegenerative and/or anti-inflammatory effect in that they are able to prevent the production and release of the pro-inflammatory cytokines, as well as the radicals through the microglia cells and the macrophages ([0019]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a cosmetic composition that has a good neuroprotective, neurodegenerative and/or anti-inflammatory effect  wherein the extracts are supplied to the body in sufficient quantity.  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a cosmetic formulation.

Show AlternativeClose

	With regards to the claimed ratios and concentrations, Silberstein, Sundaresan and Penney  are silent with regards to the ratios and Penny teaches a topical cosmetic skin formulation including benzoin styrax in an amount between about 1:10 to about 10:1 weight ratio.  Absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations and ratios is routine experimentation and is readily practiced by one of ordinary skill.  Further, with regards to the claimed ratios, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a mixture having the claimed 1:1 ratio. When faced with constituting a mixture, one of ordinary skill in the art would have been motivated to start at a 1:1 ratio, a ratio which falls within the presently claimed range of ratios, with a reasonable expectation of success and as a starting point for performing routine optimization procedure. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed June 16, 2022 with respect to the 103 rejection of  claims 79-81,84-87,90 and 91 under 35 USC 103 as being obvious over Silberstein (WO2012/077119) in view of Sundaresan (US PG Publication 2010/0310494 A1) and Penney (US PG Publication 2012/0027868 A1)have been considered but are moot in view of a new grounds of rejection set forth above.















Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617